     Case 1:19-cv-00457-NONE-BAM Document 49 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    YASYN WHITE-SOTO,                                 Case No. 1:19-cv-00457-NONE-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S REQUEST
                                                        FOR ASSISTANCE FROM THE COURT
13           v.
                                                        (ECF No. 48)
14    STARR,
15                       Defendant.
16

17          Plaintiff Yasyn White-Soto (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

19   Defendant Starr for excessive force in violation of the Eighth Amendment and retaliation in

20   violation of the First Amendment.

21          On June 18, 2020, Defendant filed a motion for summary judgment on the ground that

22   Plaintiff failed to exhaust his administrative remedies. (ECF No. 33.) Pursuant to the Court’s

23   December 7, 2020 order granting Plaintiff a second extension of time to respond to Defendant’s

24   motion for summary judgment, Plaintiff’s opposition is currently due on or before January 11,

25   2021. (ECF No. 47.)

26          Currently before the Court is Plaintiff’s request for assistance from the Court, filed

27   December 11, 2020. (ECF No. 48.) The letter is dated December 6, 2020 and appears to have

28   crossed in the mail with the Court’s order granting Plaintiff a second extension of time to file his
                                                        1
     Case 1:19-cv-00457-NONE-BAM Document 49 Filed 12/17/20 Page 2 of 2


 1   opposition. Plaintiff states that since March 18, 2020, he has been trying to gain access to the

 2   prison law library where he is currently incarcerated, but to no avail. (ECF No. 48.) Plaintiff

 3   alleges that he has been constantly prevented by prison personnel from gaining access to the

 4   prison law library to properly litigate his case. Plaintiff states that he is writing to see if there is

 5   any assistance the Court can provide him with, as his case is on the verge of being dismissed with

 6   prejudice. (Id.)

 7           Defendant has not yet had an opportunity to file a response, but the Court finds a response

 8   is unnecessary. The motion is deemed submitted. Local Rule 230(l).

 9           Plaintiff is informed that the Court cannot provide Plaintiff with any legal advice

10   regarding this action. If Plaintiff is concerned that he will be unable to meet the extended

11   deadline for filing his opposition to Defendant’s motion for summary judgment because he has

12   been unable to access the law library, Plaintiff can request another extension of time. If Plaintiff

13   is seeking some other form of relief, he should file a motion (not a letter) asking the Court for the

14   specific relief requested, and the Court will rule on the motion. Based on the instant motion,

15   however, Plaintiff has not presented any reason for the Court to grant further assistance beyond

16   the extension already granted.

17           Accordingly, Plaintiff’s request for assistance from the Court, (ECF No. 48), is HEREBY

18   DENIED. Plaintiff’s opposition to Defendant’s motion for summary judgment remains due on or

19   before January 11, 2021.
     IT IS SO ORDERED.
20
21       Dated:     December 16, 2020                             /s/ Barbara    A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                          2
